Case:20-80058-swd Doc #:1-4 Filed: 04/20/2020 Page 1of2

Exhibit 4
Cesee GS OABGmdd OPfot'#:S Filed: 2/48/2920 pagase dfA 2

United States Bankruptcy Court
Western District of Michigan

In re: Case No. 19-05180-swd
Chelsea Anne Williams Chapter 7
Debtor
CERTIFICATE OF NOTICE
District/off: 0646-1 User: admin Page 1 of 2 Date Revd: Dec 16, 2019
Form ID: 309A Total Noticed: 37

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on

Dec 18, 2019"
db
8492867
8492868
8492870
8492873
8492874
8492876
8492877
8492878
8492879

8492881
8492884
8492885
8492887

#+Chelsea Anne Williams, 123 E. Mt Hope Ave, Lansing, MI 48910-9132
+54-A District Court, 6th Floor City Hall, 124 W. Michigan Ave., Lansing MI 48933-1690
+Captial Area Anesthesioligist,, 405 W Greenlaw Ave, #106, Lansing MI 48910-2201
+Cnac/mil0os, 3227 S Westnedge, Kalamazoo MI 49008-2902
+Equifax, PO Box 740241, Atlanta GA 30374-0241
+Experian, 955 American Lane, Schaumburg IL 60173-4998
+LAFCU, Attn: Bankruptcy, Po Box 26188, Lansing MI 48909-6188
+Max Watson, 123 E Mt Hope Ave, Lansing MI 48910-9132
+McDonald's Corporation, 1 Mcdonald'S Plaza, Oak Brook IL 60523-1911
+Michigan Attorney General, G Mennen Williams Bldg, 525 W Ottawa Street, PO Box 30212,
Lansing MI 48909-7712
+Receivables Management Part, Attn: Bankruptcy, Po Box 13129, Lansing MI 48901-3129
+TNT Financial, 4191 N Euclid Ave, Bay City MI 48706-2408
+TransUnion, 2 Baldwin Place, PO Box 1000, Crum Lynne PA 19022-1370
Unemployment Insurance Agency, Benefit Overpayment Collection, P.O. Box 9045,

Detroit MI 48202-9045

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.

aty

tr

ust

ust

ust

ust

ust

ust

ust

ust

8492871
8492869
8492872

8492880

E-mail/Text: ajk@dietrichkenyon.com Dec 16 2019 22:59:25 Aaron J. Kenyon,
Dietrich & Kenyon, PLLC, 3815 West Saint Joseph Street, Suite A200, Lansing, MI 48917

+EDI: BSACHERNICH Dec 17 2019 03:43:00 Scott A. Chernich, Foster Swift Collins & Smith PC,
313 South Washington Square, Lansing, MI 48933-2195

EDI: IRS.COM Dec 17 2019 03:43:00 Internal Revenue Service, Centralized Insolvency Unit,
FO Box 7346, Philadelphia, PA 19101-7346

+E-mail/Text: MarcsBankruptcyUnit@michigan.gov Dec 16 2019 23:00:28 MI DEPT OF TREASURY,
COLLECTION DIVISION/BANKRUPTCY, PO BOX 30168, LANSING, MI 48909-7668

+E-mail/Text: bankruptcynoticeschr@sec.gov Dec 16 2019 22:59:53 SECURITIES & EXCHANGE COMM,
BANKRUPTCY SECTION, 175 W. JACKSON BLVD., SUITE 900, CHICAGO, IL 60604-2815

+E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Dec 16 2019 22:59:47 Andy Vara,
Office of the US Trustee, The Ledyard Building, 2nd Floor, 125 Ottawa NW, Suite 200R,
Grand Rapids, MI 49503-2865

+E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Dec 16 2019 22:59:47 Daniel J. Casamatta,
Assistant U.S. Trustee, Office of the U.S. Trustee, The Ledyard Building, 2nd Floor,
125 Ottawa NW, Suite 200R, Grand Rapids, MI 49503-2865

+E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Dec 16 2019 22:59:47 Daniel M. McDermott,
Office of the US Trustee, The Ledyard Building, 2nd Floor, 125 Ottawa NW, Suite 200R,
Grand Rapids, MI 49503-2865

+E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Dec 16 2019 22:59:47 David W. Asbach,
Office of the US Trustee, The Ledyard Building, 2nd Floor, 125 Ottawa NW, Suite 200R,
Grand Rapids, MI 49503-2865 .

+E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Dec 16 2019 22:59:47 Dean E. Rietberg,
Trial Attorney, Office of the US Trustee, The Ledyard Building, 2nd Floor,
125 Ottawa NW, Suite 200R, Grand Rapids, MI 49503-2865

+E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Dec 16 2019 22:59:47 Habbo G. Fokkena,
Office of the United States Trustee, Michigan/Ohio Region 39,
The Ledyard Building, 2nd Floor, 125 Ottawa NW, Suite 200R, Grand Rapids, MI 49503-2837

+E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Dec 16 2019 22:59:47 Matthew T. Cronin,
Office of the US Trustee, The Ledyard Building, 2nd Floor, 125 Ottawa NW, Suite 200R,
Grand Rapids, MI 49503-2865

+E-mail/Text: matthew.w.cheney@usdoj.gov Dec 16 2019 23:00:36 Matthew W. Cheney,
Office of the US Trustee, The Ledyard Building, 2nd Floor, 125 Ottawa NW, Suite 200R,
Grand Rapids, MI 49503-2865

+E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Dec 16 2019 22:59:47 Michael V. Maggio,
Trial Attorney, Office of the US Trustee, The Ledyard Building, 2nd Floor,
125 Ottawa NW, Suite 200R, Grand Rapids, MI 49503-2865

+E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Dec 16 2019 22:59:47 Michelle M. Wilson,
Trial Attorney, Office of the US Trustee, The Ledyard Building, 2nd Floor,
125 Ottawa NW, Suite 200R, Grand Rapids, MI 49503-2865

+E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Dec 16 2019 22:59:47 United States Trustee,
Michigan/Ohio Region 9, The Ledyard Building, 2nd Floor, 125 Ottawa NW, Suite 200R,
Grand Rapids, MI 49503-2837

+E-mail/Text: ustpregion09.gr.ecf@usdoj.gov Dec 16 2019 22:59:47 United States Trustee,
The Ledyard Building, 2nd Floor, 125 Ottawa Avenue NW, Suite 200R,
Grand Rapids, MI 49503-2837

EDI: COMCASTCBLCENT Dec 17 2019 03:43:00 Comcast, Attn: Bankruptcy Division,
1500 Market Street, Philadelphia PA 19102

+Fax: 602-659-2196 Dec 16 2019 23:27:10 ChexSystems Collection Agency, 7805 Hudson Road,
Suite 100, Saint Paul MN 55125-1703

+E-mail/Text: bknotice@ercbpo.com Dec 16 2019 23:00:05 Enhanced Recovery Corp,
Attn: Bankruptcy, 8014 Bayberry Road, Jacksonville FL 32256-7412

E-mail/Text: MarcsBankruptcyUnit@michigan.gov Dec 16 2019 23:00:28
Michigan Dept of Treasury, Collection Division/Bankruptcy, P.O. Box 30168,

Lansing MI 48909-7668 ?
